 Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 1 of 16 PageID #: 4


      v..

Adminis'bra'tive Remedy No. 1005601-Al
Part B — Response


This is in response to your Central Office Administrative Remedy
Appeal, wherein you contend the federal sentencing court clearly
ordered you to receive 153 days of prior custody credit toward your
federal sentence. You indicate not only has the Bureau of Prisons
(BOP) failed to apply this credit, they have no authority to deny
you receiving this credit. You stipulate by not receiving this
credit, your release date is May 4, 2021, rather than
November 25, 2020. You advise any day you are held in custody past
November 25, 2020, is illegal detention.

A review of your record indicates on October 29, 1991, you were
temporarily removed from state custody by the United States Marshals
Service (USMS) on a federal writ of habeas corpus ad prosequendum.
On March 30 1992, you were sentenced in the United States District
Court for the Southern District of South Dakota to a 360-month term
of imprisonment for Possession of a Firearm by a Convicted Felon and
Possession of an Unregistered Firearm in Case Number: CR-40028-01.
At the time of sentencing the Court ordered you receive 153-days for
time spent in custody awaiting disposition of this case. Because
you were in the primary custody of state officials, you were returned
to the proper authorities following the proceedings. The Judgement
in a Criminal Case was filed as a detainer.


You appealed your sentence and the Eighth Circuit Court of Appeals
affirmed.   Pursuant to the Supreme Court's order, the court of
appeals vacated your sentence and remanded to the district court for
resentencing consistent with Stinson v. United States, 508 U.S.
36(1993). On remand you were resentenced on April 22, 1994 to a
300-month term of imprisonment which was affirmed on appeal.
However, the court did not order any prior custody credit.

A sentence computation was completed commencing the federal sentence
on August 18, 1999, the date you were released from your state
sentences into exclusive federal custody in accordance with
Title 18, use § 3585(a). Your projected release date is May 4, 2021,
via Good Conduct Time (GCT).

Title 18, use § 3585(b) precludes the application of prior custody
credit for the time you are requesting, as this time was credited
toward your Minnesota state sentence.

Bureau Program Statement 5880.28, Sentence Computation Manual (CCCA
of 1984), states in part, "Time spent in custody under a writ of habeas
corpus from non-federal custody will not in and of itself be
      Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 2 of 16 PageID #: 5




    Administrative Remedy No. 1005601-Al
    Part B - Response
    Page 2

    considered for the purpose of crediting presentence time. The
    Federal court merely "borrows" the prisoner under the provisions of
    the writ for secondary custody."

     Your sentence has been computed as directed by federal statute, and
    .Bureau of Prisons Program Statement 5880.28, Sentence Computation
    Manual (COCA of 1984).

    Accordingly, your appeal is denied.




    Date
                                            Vkt
                                            Ian Connors,  Administrator.
                                             National Inmate Appeals




L
    Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 3 of 16 PageID #: 6
                                                                        UfV (




    LAWRENCE A SAFFEELS, 07317-073
    ALLENWOOD MED FCI    UNT: XJNIT 3A   QTR; C03-203L
    P.O. BOX 2500
    WHITE DEER,   PA 17887




                                             SEP 1 7 2020
                                                     MlHiHWUUO
                                            Associate Warden's Office




I
       Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 4 of 16 PageID #: 7




            EXTENSION OF TIME FOR RESPONSE - ADMINISTRATIVE REMEDY




DATE: JULY 28, 2020




FROM: ADMINISTRATIVE REMEDY COORDINATOR
      CENTRAL OFFICE


TO   : LAWRENCE A SAFFEELS, 07317-073
      ALLENWOOD MED FCI     UNT: UNIT 3A    QTR: C03-203L




ADDITIONAL TIME IS NEEDED TO RESPOND TO THE CENTRAL OFFICE APPEAL
IDENTIFIED BELOW. WE ARE EXTENDING THE TIME FOR RESPONSE AS PROVIDED
FOR IN THE ADMINISTRATIVE REMEDY PROGRAM STATEMENT.


REMEDY ID         1005601-Al
DATE RECEIVED     JULY 10, 2020
RESPONSE DUE      SEPTEMBER 8, 2020
SUBJECT 1         CREDIT FOR TIME SPENT IN JAIL
SUBJECT 2
  Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 5 of 16 PageID #: 8



SAFFEELS, Lawrence
Reg. No. 07317-073
Appeal No.^lOOOCO Rl \ 005(oQl-1^1
Page One

                            PART B - RESPONSE


You appeal the response of the Warden of FCI Allenwood regarding your
sentence computation. Specifically, you contend you should receive
153 days credit as previously ordered by the sentencing court. You
request your federal sentence be recalculated to reflect additional
credit and an earlier release date.

Prior custody credit is governed by 18 U.S.C. § 3585(b), which
provides: "a defendant shall be given credit toward the service of
a term of imprisonment for any time he has spent in official detention
prior to the date the sentence commences, (1) as a result of the
offense for which the sentence was imposed; or (2) as a result of any
other charge for which the defendant was arrested after the commission
of the offense for which the sentence was imposed; that has not been
credited against another sentence."

A review of your appeal reveals you were in the primary state custody
serving a Minnesota state sentence when your federal sentence was
imposed.    You were "borrowed" by federal authorities via a writ of
habeas corpus ad prosequendum.      On April 18, 1994, your sentence was
amended by the United States District Court, Southern District of
Dakota, to 300 months imprisonment. The federal sentencing court did
not order your federal sentence to run concurrently with your state
sentence. As such, your federal sentence was run consecutively with
your state sentence under 18 U.S.C. § 3584(a). Pursuant to 18 U.S.C.
§ 3585(a), your federal sentence commenced on August 18, 1999, the
date you were released from state primary custody. Under 18 U.S.C.
§ 3585(b), you cannot receive prior custody credit for the time you
seek because that time was credited against your state sentence.
Accordingly, your appeal is denied.

If you are dissatisfied with this response, you may appeal to the
General Counsel, Federal Bureau of Prisons. Your appeal must be
received in the Administrative Remedy Section, Office of General
Counsel, Federal Bureau of Prisons, 320 First Street, N.W.,
Washington, D.C. 20534, within 30 calendar days of the date of this
response.



Date: April 21, 2020                     nnvrn PAUL
                                         DAVID panr.            t
                                         Regional Director
 Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 6 of 16 PageID #: 9




LAWRENCE A SAFFEELS, 07317-073
ALLENWOOD MED FCI    UNT: UNIT 3A   QTR: C03-203L
P.O. BOX 2500
WHITE DEER,   PA 17887




                                               JUN          20211
                                              Associate Warden's
      Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 7 of 16 PageID #: 10




            EXTENSION OF TIME FOR RESPONSE - ADMINISTRATIVE REMEDY




DATE: FEBRUARY 25, 2020




FROM: ADMINISTRATIVE REMEDY COORDINATOR
      NORTHEAST REGIONAL OFFICE


TO   : LAWRENCE A SAFFEELS, 07317-073
      ALLENWOOD MED FCI     UNT: UNIT 3A   QTR: C03-203L




ADDITIONAL TIME IS NEEDED TO RESPOND TO THE REGIONAL APPEAL
IDENTIFIED BELOW.  WE ARE EXTENDING THE TIME FOR RESPONSE AS PROVIDED
FOR IN THE ADMINISTRATIVE REMEDY PROGRAM STATEMENT.



REMEDY ID         1005601-Rl
DATE RECEIVED     FEBRUARY 21, 2020
RESPONSE DUE      APRIL 21, 2020
SUBJECT 1         CREDIT FOR TIME SPENT IN JAIL
SUBJECT 2
              Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 8 of 16 PageID #: 11

TRULINCS 07317073 - SAFFEELS, LAWRENCE A - Unit: ALM-C-A

FROM: MED Associate Wardens
.10:07317073                                                                   . '
SUBJECT: RE:***lnmate to Staff Message***                                                  '
DATE: 05/20/2020 08:12:02 AM

If you have not received a response or notification of extension, in accordance with oolicy, you may consider the BRIO a denial
and move to the next level. Please see a member of your unit team to request a BP11
                                                                                   %
                                                                                       s




                     "'''LAWRENCE A" <07317073@inmatemessage.com> 5/20/2020 8:24 AM »>
To: Ms Klienfelter
inmate Work Assignment: rec2

                                       P^eglon is 30 days overdue on an extension of 60 days they already gave themselves I
IreasonaSe                                               ^                 to an 11? My request for information ie not

                                          t.   'I S I.




                            r-.:,                            I ,   ,   <




                                                   i ^   .



 f   '
Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 9 of 16 PageID #: 12



SAFFEELS, Lawrence A
Reg. No.:  07317-073
Appeal Number:    1005601-F1
Page 1

                             Part B - Response

This is in response to your Request for Administrative Remedy received
on February 5, 2020, in which you request the Bureau of Prisons
Award your jail credit you state the court has awarded you.

A review of your file reveals that this matter has already been
addressed by the Designation and Sentence Computation Center (DSCC),
as they are responsible for sentence computations. A response was
received from the DSCC on March 8, 2016. The following is their
response. "His original Judgment ordered a sentence of 360 months,
with credit for 153 days.    The Judgment was then amended to 300 months
with no credit ordered.     The credit he is requesting is the time he
was on WRIT, and was credited to his State sentence.          As such, he
cannot receive credit toward his Federal Sentence."

Therefore, based on the above information, your Request for
Administrative Remedy is denied.

If you are not satisfied with this response, you may appeal to the
Regional Director, Federal Bureau of Prisons, Northeast Regional
Office, U.S. Customs House, 2nd and Chestnut Streets, 7th Floor,
Philadelphia, Pennsylvania, 19106, within 20 calendar days of this
response.




                                     Catricia L.
                                     Warden
              Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 10 of 16 PageID #: 13
U.S. DEPARTMENT OF JUSTICE                                                                REQUEST FOR ADMINISTRATIVE REMEDY
Federal Bureau ofJPrisons


                     Type or use ball-point pen. Ifattachments are needed,submitfour copies. Additional instructions on reverse

From                        t   ■                               ^                            '
                   LAST NAME,FIRST, MIDDLE INITIAL                                         REG NO                            UNIT                         INSTITUTION

Part A - INMATE REQUEST




                DATE                                                                                                     SIGNATURE OF REQUESTER

Part B - RESPONSE




                                                                                                                                FEB 0 5 2020
                                                                                                                                    FCI Allunnuoci
                                                                                                                               Associate Warden's Ofhco




                DATE                                                                                                 WARDEN OR REGIONAL DIRECTOR
ffdissatisfied with this response, you may appeal to the Regional Director. Yoiii appeal must be received in the Regional Office wtthin 20 calendar days ofthe date ofthis response.

THIRD COPY: RETURN TO INMATE                                                                                            CASE NUMBER.


Part C - RECEIPT
                                                                                                                        CASE NUMBER


Return to.
                          LAST NAME,FIRST, MIDDLE INITIAL                                        REG NO                            UNIT                      INSTITUTION

SUBJECT



                DATE                                                                             RECIPIENT'S SIGNATURE(STAFF MEMBER)
                                                                                                                                                                         BP-229(13)
                                               0,     PRIUTED ON RECrOED PAPER
                                                                                                                                                                         APRIL 1982
            Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 11 of 16 PageID #: 14


Requirement for submission of this request directly to the Regional Director, Bureau of Prisons.
                                                        1
                                           f   :i:


When the inmate behoves that he may be adversely aflected by submission of this lequest at the instiliiiion level because of the sensitive nature of the
complaint, he may address his complami to the Regional Director He must clearly indicate a valid leason for not initially bringing his complaint to the
attention oi the institution staff



If the inmate does not provide a reason, or il the Regional Diiector or his designee believes that the reason supplied is not adequate, the inmhte will be
notified that the complaint has not been accepted The form sent to the Regional Director will not be returned However, the inmate may piepare a new
request and submit it at the institution if he wishes
          Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 12 of 16 PageID #: 15

                                                                          aLX-1330,;17
                                                                   September 28, 2011
                                                                                  Page 5

                                                                         Attachment 1



          ADMINISTRATIVE REMEDY PROCEDURE FOR IMM&.TES
              FCC ALLENWOOP INFORMAL RESOLUTION FORM

                            LSCl"           FCI'si    USP

MOTS TO IHMATE;     Tou are advised that prior to receiving and filing a
Request for Administrative Remedy Form BP-9 [BP-229(13)], you mus.t
ordinarily attempt to informally resolve your complaint through your
Correctional Counselor,      Briefly state pME complaint below and list what
efforts you have made to resolve your complaint informally and state the
names of staff contacted.

Issued By: ^                  (Initials of Correctional Counselor)
Date Issued To The Inmate:          l^/j/
INMATE'S COMMENTS:


1. Complaint:           TAvL^A-

2. Efforts you have made to informally resolve:                          A.S.              CX.
      • [ S'L'g^                                                              ^
3.    Names of staff you. contacted:


Date Returned to Correctional,Counselor:



       Inmate's Signature                     R'eg. Number        Date

CORRECTIONAL COUNSELOR'S COMMENTS:

     1. Sffoi'ts made to informally resolve and staff contacted:




Date BP-9- Issued:
                                                       Correctional Counselor



                                                        Unit Manager (Date)


Distri hution:    If complaint is WOT informally resolved - Forward original
attached to BP-9 Form to the Administrative Remedy Coordinator.
               Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 13 of 16 PageID #: 16

TRULINCS 07317073 - SAFFEELS, LAWRENCE A - Unit: ALM-C-A


FROM: MED R&D/Mailroom
TO:07317073
SUBJECT: RE:***lnmate to Staff Message***
DATE: 01/24/2020 01:07:02 PM

Forwarded to Grand Prairie for review.

»> ~'^!"SAFFEELS, -'^[LAWRENCE A" <07317073@inmatemessage.com> 1/17/2020 9:06 PM »>
To: Mr. Greeiy
Inmate Work Assignment: Rec2

As previously discussed i am seeking 153 days prior jail credit and 21 days jail credit detention pending resentencing. The
District Court has laid out the factual basis for the prior jail credits. 1 have showed you this documentation and the court order.
The BOP simply lacked the authority to deny prior jail credit since my case came before that authority was granted by new law
to the BOP. Both the presentencing report and the factual finding of the District Court determined that it should be applied, it
was applied. Upon resentencing from the Supreme Court the same factual finding would apply. Anything else would be ex post
facto application for which the BOP lacked standing to deny. The District Court denied my motion stating that the court is
unable to grant the "request for relief at this time"; further stating i would have to exhaust my administrative remedies first. I am
doing so now. Thank you.
  Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 14 of 16 PageID #: 17



BP-8 Response

From: Mr. Greely

To: Saffeels #07317-073




You must provide the dates and location of where you were being held when requesting jail credit. Then
that info is provided to the DSCC, as they are .responsible for jail credit
          Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 15 of 16 PageID #: 18
ll/07-/2019Case4:90-cr-4002S-JBJ Document110 Ried 11/04/19 Page 1 of 2 PagelD #:685 '

                                       UNITED STATES DISTRICT COURT
                                        DISTRICT OF SOUTH DAKOTA
                                              SOUTHERN DIVTSTOM

          UNITED STATES OF AMERICA,
                                                                             CR 90-40028-01

                                 Plaintiff,
                 vs.
                                                              mfmorandum opinon and order
         LAWRENCE A.SAFFEELS,

                                 Defendant.


               Dtfmdanf,forLawrence
        monfli sentence             A.Saffaabrsaiaenfeafeacralpri.on«pr«anflyservinga300.
                            possession of a fiieami by a convicted felon in violation of 18 U.S.C. §
        922(g)(1) and for possession ofan unregistered firearm in violation of26 U.S.C. §§ 5SSl(d)&
        5871. Pending before thecourtisSaffeels'sMotion to Amend/ConectSentenoe. Doc. 109. For
        the following reasons, Saffeels's Motion to Amend/Conreot Sentence is denied.
                                               BACKGRornm
               On March 5. 1992. Saffeels was found guilty by a Jury on Count I of the indictment
       chatping§ him
       U.S.a.         with theDoc.
                 922(g)(1),     offense ofpossession
                                   56, and on Count 2ofofa ftoaim  by a convicted
                                                           Ihe indictment chargingfelon
                                                                                    himinpossession
                                                                                           violation of
                                                                                                     of18
                                                                                                        an
       unregistered firearm in violation of26 U.S.C. §§ 5861(d)& 5871, Doc.57. On March 30,1992,
       Saffeels was sentenced to 360 months imprisonment with "credit for 153 days spent in custody
       awaiting disposition ofth[e].case,"foHowed by5 years supervised release. Doc.65.                      > V-

              Saffeels appoaled his sentence and the Eighth CSronit CourtofAppeals affirmed. Doc. 74.
       On appeal with the United States Supreme Coiirt, the Supreme Court vacated Saffeels'sjudgment
       and remamdcd to die Eighth Circuit Court ofAppeals for further consideration in light ofJ/toon
       V. UmMState.,508 U.S. 36(1993). Doc. 77. Pursuant to the Supreme Court's order, the court
       of appeals vacated Saffeels's sentence and remanded to the district court for resentencing ,
       consistent with •S'ftnson. Doc. 79.
              On remand, the district court resentenced Saffeels on April 22, 1994, to 300 months
       imprisonment, followed by.5 years supervised release. Doc. 88, Ld Saffeels's sentence was
       affirmed on appeal. Doc. 100.
           Case 4:20-cv-04145-KES Document 1-1 Filed 10/02/20 Page 16 of 16 PageID #: 19
11/07/2019 case 4:90-cr-40028-JBJ Document110 Filed 11/04/19 Page 2of 2 PagelD #;686

                   on Aua™,5,2019, Saffeel. filed a Mofioa to Aatend and Co^ect Santeno. Doc. ,09
            taehedtotooaofioniaaprintootfiomteBureauofPrie^^^
                ^
          JJoc. I09at6,
                                                SOO-mona aeatence and a"toml prior credit ttae".ofaero

    ■              ™=C<><«i»'«aWetoe:»tSaffeeh-sreq„es,fcrreWa,.his,ta.e. ■aeBOPieaeeofity
                                                  DISCUSSION

            a d^'^^whenafedecalsentencecommeaeeaandwhatlieradefendantshooldraoeivecredit
         for ane spent in ^stody. &c W/erf«c/er v, Purdue, 363 F.3d 695, 699 (8a Or, 2004) ("A
         d.aact court cannot apply [18 U.S.C. §] 3585(b) when acntencing, because computing 'ae credit
         must occur after fte defendant begins his sentence.™); see also UnitedStates v. Hayes, 535 F.3d
         907,910 (8a Cir. 2008) (hoMng aat only acBOP has the auttority to detenuine-whe^ a fedemi
         sentence commences under § 3585(b)).
                 Administrative procedures enist wiain the BOP to review an alleged iailnte to credit ae
         tune a defendant has served and after properly exhausdng aese administrative remedies, Saffeels
         may seek judioral review aiough fllmg a habeas corpus petition under 28 D.S.C § 2241 See
         iMtled States v. mdall. 455 F.3d 885, 888 (8a Oir. 2006), A section 2241 petition challenging
         the BOP'S execution of a sentence mustbe filed "in eiaer fte ^strict where he is confined, in ae
        ■United States Disbdct Court ftr ae District of Colnmbia, or ta any district in which tte BOP
         mauitams a regional office." UnitedStates v. Chappel, 208 F.3d 1069, 1069 {8ft Cir. 2000) (per
        curiam),                                                                                  .
               For tho.nbove-stated reasons, Saffeds's Motion to Amend/Comect Sentence, Doc. 109 is
        DENIED without prejudice.

               Dated this.^^day ofNovember, 2019,
                                                    BY THE COURT;




        ATTEST-                                   y^^wrence L. Piersol
        MATIHiw W. THELEN, CLERK                                 district Judge
